Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.236   Page 1 of 51




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

 DESEANTA RODERICK
 THOMPKINS, 500757,

       Petitioner,                          CASE NO. 18-11775

 v.                                         HON. Paul D. Borman

 TONY TRIERWEILER,                          MAG. Stephanie Dawkins
                                            Davis
       Respondent.



      ANSWER IN OPPOSITION TO PETITION FOR WRIT OF
                    HABEAS CORPUS
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18                           PageID.237         Page 2 of 51




                                    TABLE OF CONTENTS

Introduction .................................................................................................. 1

        Statements in Compliance with Habeas Rule 5(b) .......................... 3

        A.       Statute of Limitations ............................................................... 3

        B.       Exhaustion ................................................................................. 3

        C.       Procedural Default .................................................................... 3

        D.       Non-retroactivity Doctrine ....................................................... 3

Statement of the Case ................................................................................. 4

        A.       Trial Facts ................................................................................. 4

        B.       Procedural History .................................................................. 10

Standard of Review Pursuant to AEDPA ................................................ 12

Argument .................................................................................................... 17

I.      The Michigan Court of Appeals reasonably rejected Habeas
        Claim I, alleging a violation of Brady v. Maryland, 373 U.S.
        83 (1963), on the merits where the evidence was not
        exculpatory or material. ................................................................... 17

        A.       The state appellate court’s decision ....................................... 17

        B.       Clearly established federal law regarding disclosure of
                 exculpatory evidence under Brady v. Maryland, 373
                 U.S. 83 (1963) .......................................................................... 19

        C.       Analysis.................................................................................... 21

        D.       Harmless error ........................................................................ 24

II.     The Michigan Court of Appeals reasonably rejected Habeas
        Claim II, alleging a violation of the right to present a
        defense, on the merits where the state courts properly
        excluded a witness’s statement as hearsay. ................................... 25

                                                        i
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18                              PageID.238         Page 3 of 51




         A.       The state appellate court’s decision ....................................... 26

         B.       Clearly established federal law regarding the right to
                  present a defense ..................................................................... 29

         C.       Analysis.................................................................................... 32

         D.       Harmless error ........................................................................ 35

III.     The Michigan Court of Appeals reasonably rejected Habeas
         Claim III, alleging a Confrontation Clause violation, on the
         merits where the witness’s statement was not testimonial. ......... 36

         A.       The state appellate court’s decision ....................................... 37

         B.       Clearly established federal law regarding confrontation ..... 38

         C.       Analysis.................................................................................... 40

         D.       Harmless error ........................................................................ 41

Conclusion .................................................................................................. 42

Relief ........................................................................................................... 47

Certificate of Service.................................................................................. 48




                                                         ii
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.239   Page 4 of 51




                            INTRODUCTION

      Petitioner, Deseanta Thompkins, participated in the murder of

Jonathon Stokes at a bus stop in Detroit. Thompkins and his co-

defendants shot Stokes five times from behind—four times in the legs

and once in the head—and then rifled through his pockets and left him

for dead.

      As a result of his Wayne County jury-based conviction of first-

degree premeditated murder, Mich. Comp. Laws § 750.316, the State

now holds Thompkins in custody in the Michigan Department of

Corrections. Thompkins is currently serving a sentence of life

imprisonment without the possibility of parole.

      Thompkins commenced this action under 28 U.S.C. § 2254 by

filing a petition with this Court. The State understands the petition to

be raising the following claims:

      I.     Due process violation: Withholding and supression [sic]
             of material evidence by the prosecution.

      II.    Denial of right to a fair trial: A recorded interview
             which contains exculpatory statements by a co-
             defendant were included in his jury, but excluded from
             my own.

      III.   Confrontation Clause Violation: I was deprived of my
             rights under the confrontation clause at trial.

                                     1
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.240   Page 5 of 51




      Should the Court interpret the petition to be raising different

claims, the State requests an opportunity to file a supplemental

pleading. To the extent that Thompkins failed to raise any other claims

that he raised in the state courts, those claims are now abandoned. See

Sommer v. Davis, 317 F.3d 686, 691 (6th Cir. 2003) (holding that an

issue is abandoned if a party does not present any argument respecting

the issue in his brief). Thus, habeas review of abandoned claims is

barred.

      The State now answers the petition and requests that it be denied.




                                     2
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.241   Page 6 of 51




   STATEMENTS IN COMPLIANCE WITH HABEAS RULE 5(b)

      With respect to the bars that preclude habeas review, the State

asserts the following in conformance with Habeas Rule 5(b):


      A.    Statute of Limitations

      The State is not arguing that any of Thompkins’ habeas claims are

barred by the statute of limitations.


      B.    Exhaustion

      The State is not arguing that consideration of any of Thompkins’

habeas claims is barred by the failure to exhaust a claim for which a

state court remedy exists.


      C.    Procedural Default

      The State is not arguing that consideration of any of Thompkins’

habeas claims is barred by an unexcused procedural default.


      D.    Non-retroactivity Doctrine

      The State is not arguing that consideration of any of Thompkins’

claims is barred by the non-retroactivity doctrine.




                                     3
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.242   Page 7 of 51




                     STATEMENT OF THE CASE

      A.    Trial Facts

      The Michigan Court of Appeals accurately summarized the facts

adduced at trial as follows:

      The twenty-five year old victim in this case, Jonathon
      Michael Stokes (a/k/a “Slim”), was found shot to death near a
      bus stop in the City of Detroit on July 31, 2013. The victim’s
      identification was found next to his body. His front pockets
      were turned inside out as though someone had rummaged
      through his pockets and his Cartier glasses were nowhere to
      be found. The victim had been shot five times—four times in
      the legs and once in his head; all shots were from behind.
      The four bullets recovered from the victim’s body revealed
      that all bullets came from the same barrel of a .38 caliber
      weapon.

      Defendants were charged in the victim’s murder and were
      tried together. Deseanta and Leander are cousins. Deseanta
      was also known as “D,” “De” or “Day.” Leander was
      sometimes referred to as “Le Le.” Although tried together,
      there were two juries—one for Leander and another for
      Deseanta and Lee. At trial, it was the prosecutor’s theory
      that defendants were upset with the victim and thought he
      was a “snitch.” In contrast, defendants argued that this was
      a case of mistaken identity and that the shooter was actually
      Leander’s cousin, Dejuan Griffin (Griffin), whose street
      name was similar to Deseanta’s—”Da Da.”

      Jeffrey Pursey testified that on the night of the murder he
      was on his way to a liquor store on Seven Mile between
      Grand River and Telegraph to meet a friend and go to the
      casino. Pursey was unable to pull into the driveway of the
      liquor store because there were three individuals in the way.
      One individual had on dark pants and a black hoody.
      Another had on dark pants and a white shirt. Pursey was

                                     4
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.243   Page 8 of 51




      not entirely sure what the third individual was wearing, but
      knew he was wearing dark clothing. At trial, Pursey
      identified Lee as the one in the white t-shirt and Deseanta
      as the one in the hoody. Pursey testified that Lee actually
      waved Pursey into the parking lot. Pursey’s friend arrived
      within a couple of minutes. Pursey put his phone and
      charger on his friend’s front seat and was planning to go into
      the liquor store to grab a drink when he heard five gunshots.

      Pursey went up to Seven Mile and saw the same three
      individuals running toward him. Pursey grabbed his phone
      from his friend’s car and dialed 911 while driving to the
      area. He saw a body lying on the ground. Pursey called 911
      and later gave Detective Detrick Mott a written statement
      and identified Lee from a photo array as the individual who
      waved him into the parking lot and the one he later saw
      running towards him. Pursey identified Deseanta from
      another array as the individual in the black hoody.

      All three defendants attacked the credibility of Pursey’s
      testimony because the victim’s family had given Pursey
      $12,000 before trial as a reward for his cooperation. The
      victim’s mother, Dorothy Strong–Stokes, testified that she
      and her husband had originally put up a $27,500 reward
      with Crime Stoppers, hoping to apprehend their son’s killers.
      Although Pursey provided critical information in the case
      and had testified at several preliminary examinations,
      Crime Stoppers informed Strong–Stokes that Pursey did not
      qualify to receive the reward because he had not made a tip
      directly to them. Crime Stoppers told Strong–Stokes that if
      she wanted Pursey to have the money, she would have to do
      it herself. They returned the Stokes’ money. Strong–Stokes
      testified that she felt $12,000 was a fair reward. She did not
      intend the payment as a bribe for Pursey’s testimony. Pursey
      denied that the $12,000 influenced his testimony at a later
      preliminary examination or at trial. In fact, when Pursey
      gave his statement to police and positively identified Lee and
      Deseanta, he was unaware that there was a reward through
      Crime Stoppers.

                                     5
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.244   Page 9 of 51




      The only witness at the bus stop the night of the murder was
      Castro Pettway. Pettway saw three individuals approaching
      from the east. One had on a black hoody and another was
      wearing a white t-shirt. They stopped about 40 feet before
      the bus stop and were talking amongst themselves. They
      continued to approach the bus stop when the individual
      wearing the hoody mentioned something to the victim about
      a bus and pulled out a gun. Pettway heard and saw the first
      shot fired and then ran. He heard three or four more shots.
      Pettway waited approximately five minutes and then went
      back to retrieve his bag. Pettway could not identify the
      shooters at trial.

      Walter Williams was doing some maintenance in the area
      where the murder occurred. He heard four gunshots in the
      distance. From a window, Williams could see that there was
      a man on the ground and four others around him. Three of
      the men were kneeling down and appeared to be going
      through the man’s pockets. Like Pettway, Williams could not
      identify any of the individuals at trial.

      Another key witness for the prosecution was Diamond Ruff
      (Ruff), who testified that she was with all three defendants
      the night of the shooting. Ruff testified that she had known
      the victim for seven years and he was once her best friend.
      She knew Lee as “Will,” Deseanta as “De” (the letter), and
      Leander as “Lee” or “Lee Lee .” Ruff testified that both the
      victim and defendants sold marijuana.

      On the day of the murder, Ruff had been drinking Cognac
      since the morning. She also had been smoking “kush,” which
      she described as a more “exotic” and “stronger” form of weed.
      Ruff was riding around with defendants in Lee’s Yukon or
      Suburban. She probably “dozed off” in the car from smoking
      and drinking. At approximately 10:00 p.m., Deseanta went
      to the store to buy more liquor and blunts. Lee received a
      phone call and told the caller, “be there in a minute.” All
      three defendants then got out of the car. Defendants
      returned after approximately 10 minutes. They seemed


                                     6
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.245   Page 10 of 51




      “hyped up” so Ruff asked them what was happening.
      Leander said, “I got that n* * * * *, I got that n* * * * *.” In
      her statement to police, Ruff said that Defendant Leander
      Thompkins said, “I got that n* * * * *, I got that n* * * * * ...
      I had to pop a n* * * * * a couple of times. That n* * * * * got
      handled.”

      Ruff did not know what Leander was talking about.
      Defendants dropped her off at a friend’s house. While at her
      friend’s house, Ruff received a call that the victim was dead.
      Ruff put together a candlelight vigil, which defendants
      attended. Although Ruff could have contacted the victim’s
      parents with information about the murder, she was scared
      to do so. Ruff eventually gave Mott a statement and
      identified defendants from photo arrays.

      As part of his investigation, Mott went to the liquor store to
      see if there was useable surveillance footage. Because the
      footage ran a ten hour loop, Mott had to capture the video on
      his phone’s camera. Therefore, as the parties acknowledged,
      the footage was not good. The jury watched the surveillance
      video from inside and outside the store.

      Mott testified that Lee gave police a statement on November
      22, 2013. The video was played for the Deseanta/Lee jury,
      only. In the statement, Lee told Mott that Leander was there
      at the time of the shooting, but blamed the shooting on “Day”
      or “Day Day” (Griffin), who shot the victim because “he was
      snitching or being an informant in the neighborhood.”

      Mott testified that Leander also made an informal statement
      to police on November 22, 2013 at which time Leander
      indicated he was with his cousin at the time of the shooting.
      Mott spoke with Leander a second time on November 25,
      2013. Leander denied that he was present during the
      murder, but implicated his cousin, Griffin, saying “that’s the
      kind of person he is.” Leander demonstrated for Mott how
      Griffin shot the victim. Griffin had asked Dwayne
      Haywood2 to borrow a weapon, but Leander did not think


                                      7
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.246   Page 11 of 51




      Griffin was going to kill the victim. Leander vehemently
      denied being part of the crime. He was released from custody
      shortly after making his statement, but was later re-arrested
      after Mott had a chance to interview Ruff and learned that
      Leander admitted to shooting the victim.

      In front of the Deseanta/Lee jury, only, Hasheem Beamon
      testified that, on the night of the murder, he was with
      defendants, as well as Haywood, “Da Da” (Griffin) and “50.”
      At some point, Leander, “Da Da” and “50” left; neither Lee
      nor Deseanta went with them. Shortly after they left,
      Beamon heard gunshots. The men returned and Leander
      said that they shot someone named “Slim.” Leander said he
      shot first and then “Da Da” took the gun and “finished him
      off .” They told Beamon that “Slim” was a snitch: “They told
      me they had to kill a n* * * * *.” Beamon gave Mott a
      statement on February 19, 2014, identifying both Leander
      and Deseanta, but adding that Deseanta and Lee “didn’t
      have s* * * to do with this.”3

      Brandy Harris testified that the victim was her cousin. She
      was planning to pick him up the night of the murder. In a
      phone call earlier that day, the victim reported that he had
      just had a fight with someone who had called him a snitch.
      Harris remembered that one of the houses that the victim
      frequented had been raided. Later, Harris saw that a
      Caucasian man had the victim’s phone and when Harris
      asked the man where the victim was, he told her that the
      victim had gone to the gas station. After learning that the
      victim had been shot, Harris went to retrieve the victim’s
      phone from the Caucasian man, who threw it at her. Mott
      acknowledged that a white man on Wormer, Patrick Boggs,
      was later arrested on unrelated charges. Mott did not believe
      Boggs was connected to the homicide.

      In front of the Deseanta/Lee jury, only, Shenequia Carr
      (Peaches) testified that she was with Deseanta at her house
      at the time of the murder. They heard shots and police sirens
      and walked to where the shooting occurred. In a surveillance


                                      8
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.247   Page 12 of 51




      photo, Carr identified the man in a hoody as “Da Da,” whom
      she also saw that night. Carr testified she saw Lee with
      Haywood a couple of doors down. She did not see Ruff with
      any of the defendants.

      Although Leander, Haywood’s widow (Roslyn Haywood),
      Beamon, and Carr, accused “Da Da” (Griffin) of being
      responsible for the crime, attempts at locating him were
      unsuccessful. Mott admitted that he initially associated “Da
      Da” with Deseanta.

      Defendants were convicted and sentenced as outlined above.

People v. Thompkins, No. 326028, 2016 WL 4212142, at *1–4 (Mich. Ct.

App. Aug. 9, 2016). This recitation of the facts is entitled to the

presumption of correctness under § 2254(e)(1), and Thompkins has not

demonstrated through clear and convincing evidence that this summary

is incorrect.

      The presumption of correctness extends to factual findings made

by state appellate courts on the basis of their review of trial court

records. Treesh v. Bagley, 612 F.3d 424, 430 n.1 (6th Cir. 2010);

Brumley v. Wingard, 269 F.3d 629, 637 (6th Cir. 2001) (citing Sumner v.

Mata, 449 U.S. 539, 546–47 (1981)).

      The State opposes any factual assertions made by Thompkins that

are not directly supported by—or consistent with—the state court

record, because Thompkins has failed to overcome the presumption of



                                      9
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.248   Page 13 of 51




factual correctness under 28 U.S.C. § 2254(e)(1) or meet the

requirements of 28 U.S.C. § 2254(e)(2).


      B.     Procedural History

      Thompkins was convicted of first-degree premeditated murder.

The trial court sentenced him to life imprisonment without parole.

      Following his conviction and sentence, Thompkins filed a claim of

appeal in the Michigan Court of Appeals, which raised the following

claims:

      I.     Was Defendant []denied due process and a fair trial
             when the prosecution failed to provide discovery on
             numerous occasions and a mistrial should have been
             granted?

      II.    Was Defendant denied the right to due process and
             fundamental fairness to present a defense when he was
             not allowed to present the co-defendant’s admission
             that exonerated him?

      III.   Did the trial court err when admitting Defendant’s
             trial statements of co-defendant Leander Thompkins to
             Diamond Ruff as an excited utterance and statement
             against interest and allowing Ruff to identify
             Defendant from the store video?

      The Michigan Court of Appeals affirmed Thompkins’ conviction in

an unpublished opinion. Thompkins, 2016 WL 4212142, at *11.




                                     10
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.249   Page 14 of 51




      Thompkins subsequently filed an application for leave to appeal in

the Michigan Supreme Court, which raised the same claims as in the

Michigan Court of Appeals. The Michigan Supreme Court denied the

application because it was not persuaded that the questions presented

should be reviewed by the Court. People v. Thompkins, 890 N.W.2d 661

(Mich. 2017) (unpublished table decision).

      Thompkins did not appeal to the United States Supreme Court or

seek collateral review before the trial court. Rather, he filed the instant

petition for habeas relief.




                                     11
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.250   Page 15 of 51




          STANDARD OF REVIEW PURSUANT TO AEDPA

      Thompkins’ habeas petition is governed by the Antiterrorism and

Effective Death Penalty Act (AEDPA). AEDPA prevents a federal court

from granting habeas corpus relief based on any claim “adjudicated on

the merits” in state court, unless the petitioner can establish that the

state court adjudication:

            (1) resulted in a decision that was contrary to, or
      involved an unreasonable application of, clearly established
      Federal law as determined by the Supreme Court of the
      United States; or

           (2) resulted in a decision that was based on an
      unreasonable determination of the facts in light of the
      evidence presented in the State court proceeding.

28 U.S.C. § 2254(d).

      Under the “contrary to” clause of § 2254(d)(1), the petitioner must

establish that “the state court arrive[d] at a conclusion opposite to that

reached by [the Supreme] Court on a question of law or . . . decide[d] a

case differently than [the Supreme] Court has on a set of materially

indistinguishable facts.” Metrish v. Lancaster, 569 U.S. 351, 357 n.2

(2013) (internal quotation marks and citation omitted).




                                     12
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.251   Page 16 of 51




      Under the “unreasonable application” clause of § 2254(d)(1), the

petitioner must establish that, after “identif[ying] the correct governing

legal principle from the Supreme Court’s decisions, [the state court]

unreasonably applie[d] that principle to the facts of [his] case.” Hill v.

Curtin, 792 F.3d 670, 676 (6th Cir. 2015) (en banc) (alteration omitted).

“[T]he state court’s decision must have been more than incorrect or

erroneous[;]” rather, it must have been “so lacking in justification that

there was an error well understood and comprehended in existing law

beyond any possibility for fairminded disagreement.” Id. (quoting

Wiggins v. Smith, 539 U.S. 510, 520–21 (2003)). “[E]ven clear error will

not suffice.” White v. Woodall, 134 S. Ct. 1697, 1702 (2014). Again, the

state court’s determinations of law and fact must be “so lacking in

justification” as to give rise to error “beyond any possibility for

fairminded disagreement.” Dunn v. Madison, 138 S. Ct. 9, 12 (2017)

(per curiam) (quoting Harrington v. Richter, 562 U.S. 86, 103 (2011)).

      Moreover, not just any Supreme Court decision will do under §

2254(d)(1). “Clearly established Federal law for purposes of § 2254(d)(1)

includes only the holdings, as opposed to the dicta,” of the Supreme

Court’s decisions. Woods v. Donald, 135 S. Ct. 1372, 1376 (2015) (per



                                     13
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.252   Page 17 of 51




curiam) (internal quotations and citations omitted). Where no Supreme

Court case has confronted “the specific question presented” by the

habeas petitioner, “the state court’s decision [cannot] be contrary to any

holding from this Court.” Woods v. Donald, 135 S. Ct. at 1377 (internal

quotation marks and citation omitted). Moreover, the Supreme Court

decision must have been on the books at “the time the state court

render[ed] its decision.” Greene v. Fisher, 565 U.S. 34, 38 (2011)

(internal quotation marks and emphasis omitted); see also Cullen v.

Pinholster, 563 U.S. 170, 182 (2011) (“State-court decisions are

measured against [the Supreme] Court’s precedents as of the time the

state court renders its decision.”) (internal quotation marks omitted).

      “It is not an unreasonable application of clearly established

Federal law for a state court to decline to apply a specific legal rule that

has not been squarely established by this Court.” Richter, 562 U.S. at

101 (internal quotation marks and citation omitted). As the Supreme

Court has repeatedly pointed out, “circuit precedent does not constitute

clearly established Federal law, as determined by the Supreme Court.”

Kernan v. Cuero, 138 S. Ct. 4, 8 (2017) (per curiam) (quoting Glebe v.

Frost, 135 S. Ct. 429, 430 (2014)) (per curiam). Likewise, neither do



                                     14
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.253   Page 18 of 51




“state-court decisions, treatises, or law review articles” constitute

clearly established Federal law as determined by the Supreme Court.

Cuero, 138 S. Ct. at 8.

      And federal court of appeals precedent cannot “refine or sharpen a

general principle of Supreme Court jurisprudence into a specific legal

rule that [the Supreme] Court has not announced.” Marshall v.

Rodgers, 569 U.S. 58, 63 (2013) (per curiam) (citation omitted); see also

Lopez v. Smith, 135 S. Ct. 1, 4 (2014) (providing that absent a decision

by the Supreme Court addressing “the specific question presented by [a]

case” a federal court cannot reject a state court’s assessment of claim).

      Under § 2254(d)(2), the “unreasonable determination” subsection,

“a determination of a factual issue made by a State court shall be

presumed to be correct,” and the petitioner “shall have the burden of

rebutting the presumption of correctness by clear and convincing

evidence.” Wood v. Allen, 558 U.S. 290, 293 (2010). “[A] state-court’s

factual determination is not unreasonable merely because the federal

habeas court would have reached a different conclusion in the first

instance.” Burt v. Titlow, 571 U.S. 12, 15 (2013) (internal quotation

marks and citation omitted).



                                     15
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.254   Page 19 of 51




      The Supreme Court has also instructed habeas courts to apply a

rebuttable presumption that a “federal claim was adjudicated on the

merits” even “[w]hen a state court rejects a federal claim without

expressly addressing that claim.” Johnson v. Williams, 568 U.S. 289,

301 (2013). See also Kernan v. Hinojosa, 136 S. Ct. 1603, 1606 (2016)

(per curiam) (“Containing no statement to the contrary, the Supreme

Court of California’s summary denial of Hinojosa’s petition was

therefore on the merits.”).

      Finally, Thompkins’ burden is made even heavier by the fact that

a federal court is “limited to the record that was before the state court

that adjudicated the claim on the merits.” Pinholster, 563 U.S. at 181.




                                     16
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.255   Page 20 of 51




                               ARGUMENT

I.    The Michigan Court of Appeals reasonably rejected Habeas
      Claim I, alleging a violation of Brady v. Maryland, 373 U.S.
      83 (1963), on the merits where the evidence was not
      exculpatory or material.

      In Habeas Claim I, Thompkins contends that the prosecution

failed to disclose three pieces of evidence in violation of Brady v.

Maryland, 373 U.S. 83 (1963): (1) Leander’s recorded police statement,

(2) the fact that Pursey received $12,000 from the victim’s family, and

(3) evidence that Thompkins was seen ripping down Crime Stoppers

posters. But the Michigan Court of Appeals reasonably rejected this

claim on the merits, holding that (1) Leander’s statement was

inadmissible and therefore immaterial, (2) Pursey’s money was

disclosed during trial before Pursey testified, and (3) Thompkins’ act of

ripping down the Crime Stoppers posters was inculpatory, not

exculpatory. Thus, Thompkins is not entitled to habeas relief on this

claim.


      A.    The state appellate court’s decision

      The Michigan Court of Appeals rejected this claim on the merits:

      Deseanta argues that he was deprived of due process and a
      fair trial when the trial court failed to grant his motion for


                                     17
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.256   Page 21 of 51




      mistrial, which was based on the prosecutor’s various Brady4
      violations. We disagree.

      Defendant’s claim that he was denied due process is
      reviewed de novo. People v. Schumacher,276 Mich.App 165,
      176; 740 NW2d 534 (2007).

      “The suppression by the prosecution of evidence favorable to
      an accused upon request violates due process where the
      evidence is material either to guilt or to punishment,
      irrespective of the good faith or bad faith of the prosecution.”
      Brady, 373 U.S. at 87. In order to establish a Brady
      violation, the test is whether “(1) the prosecution has
      suppressed evidence; (2) that is favorable to the accused; and
      (3) viewed in its totality, is material.” People v. Chenault,
      495 Mich. 142, 155; 845 NW2d 731 (2014). “Evidence is
      favorable to the defense when it is either exculpatory or
      impeaching.” Id. at 150. Evidence is material if “there is a
      reasonable probability that, had the evidence been disclosed
      to the defense, the result of the proceeding would have been
      different.” Id. at 150, quoting United States v. Bagley, 473
      U.S. 667, 682; 105 S Ct. 3375, 87 L.Ed.2d 481 (1985). “A
      ‘reasonable probability’ is a probability sufficient to
      undermine confidence in the outcome.” Chenault, 495 Mich.
      at 150. “The question is not whether the defendant would
      more likely than not have received a different verdict with
      the evidence, but whether in its absence he received a fair
      trial....” Kyles v. Whitley, 514 U.S. 419, 434; 115 S Ct 1555;
      131 L.Ed.2d 490 (1995).

      Deseanta first argues that the prosecutor failed to provide
      him with Leander’s recorded police interview in which
      Leander inculpated Griffin and exculpated Deseanta.
      However, as will be discussed in further detail later in this
      opinion, the evidence was inadmissible in Deseanta’s case
      because Leander’s statement was not against Leander’s
      penal interest and lacked sufficient corroborating evidence of
      trustworthiness. Because the evidence was inadmissible, it
      cannot be considered material.

                                     18
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.257   Page 22 of 51




      Deseanta next argues that the prosecutor suppressed
      evidence that Pursey had received $12,000 from the victim’s
      family as a “reward.” Mott testified that he learned Pursey
      had received the money following the final preliminary
      hearing in July 2014. Mott should have brought that
      information to the prosecutor’s attention prior to trial, which
      started several months later in December 2014. Such
      evidence called into question Pursey’s credibility. Still,
      Deseanta was not deprived of a fair trial. Evidence relating
      to the $12,000 played a significant role at trial. All of the
      defendants vigorously attacked Pursey’s credibility and the
      jury was made fully aware that he had been paid prior to
      trial.

      Finally, Deseanta complains that defense counsel was not
      made aware that Mott saw the defendants pulling down
      Crime Stopper flyers because such information was not
      included in Mott’s reports. However, as the prosecutor points
      out, Deseanta fails to indicate how this evidence was
      favorable to him. In fact, evidence that Deseanta was seen
      taking down Crime Stoppers posters seems rather
      incriminating. To the extent Deseanta argues that the
      evidence (or lack thereof) was relevant to Mott’s overall
      credibility, defense counsel pursued Mott’s failure to include
      the information in his reports. The jury was, therefore,
      apprised of Mott’s alleged lack of credibility. There is simply
      no indication that the “evidence” was material to Deseanta
      or deprived him of a fair trial.

Thompkins, 2016 WL 4212142, at *4–5.

      B.    Clearly established federal law regarding disclosure
            of exculpatory evidence under Brady v. Maryland, 373
            U.S. 83 (1963)

      In Brady v. Maryland, 373 U.S. 83, 87 (1963), the United States

Supreme Court held that “suppression by the prosecution of evidence



                                     19
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.258   Page 23 of 51




favorable to an accused upon request violates due process where the

evidence is material, either to guilt or to punishment, irrespective of the

good faith or bad faith of the prosecution.” “The evidence at issue must

be favorable to the accused, either because it is exculpatory, or because

it is impeaching; that evidence must have been suppressed by the State,

either willfully or inadvertently; and prejudice must have ensued.”

Strickler v. Greene, 527 U.S. 263, 281-82 (1999).

      To prove prejudice (and materiality) under Brady, a petitioner

must show that “the nondisclosure was so serious that there is a

reasonable probability that the suppressed evidence would have

produced a different verdict.” Strickler, 527 U.S. at 281. “A reasonable

probability of a different result is . . . shown when the government’s

evidentiary suppression undermines confidence in the outcome of the

trial.” Kyles v. Whitley, 514 U.S. 419, 434 (1995) (internal quotation

marks and citations omitted). That is, to establish a Brady violation, a

petitioner must show “that the favorable evidence could reasonably be

taken to put the whole case in such a different light as to undermine

confidence in the verdict.” Id. at 435. “No Brady violation occurs,

however, where a defendant knew or should have known the essential



                                     20
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.259   Page 24 of 51




facts permitting him to take advantage of any exculpatory information,

or where the evidence is available from another source.” Workman v.

Bell, 178 F.3d 759, 767 (6th Cir. 1998), cert. denied, 528 U.S. 913 (1999)

(internal quotation marks and citation omitted).

      “The Due Process Clause of the Fourteenth Amendment, as

interpreted in Brady, makes the good or bad faith of the State

irrelevant when the State fails to disclose to the defendant

material exculpatory evidence.” Arizona v. Youngblood, 488 U.S. 51, 57

(1988). But the same is not true with respect to preserving potentially

exculpatory evidence. Id. The Supreme Court has refused to impose on

the police “an undifferentiated and absolute duty to retain and to

preserve all material that might be of conceivable evidentiary

significance in a particular prosecution.” Id. at 58. Thus, “unless a

criminal defendant can show bad faith on the part of the police, failure

to preserve potentially useful evidence does not constitute a denial of

due process of law.” Id.


      C.    Analysis

      In this case, Thompkins argues that the prosecution withheld

three pieces of evidence in violation of Brady v. Maryland. First, he


                                     21
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.260   Page 25 of 51




points to the recording of Leander’s statement to police in which

Leander stated that his cousin, Griffin, committed the murder. But, as

the Michigan Court of Appeals held, that evidence was not admissible

and therefore could not have been material under Brady. Thompkins,

2016 WL 4212142, at *4; see also Argument II(C), infra. Indeed, that is

accurate. “[W]ithheld information is material under Brady only if it

would have been admissible at trial or would have led directly to

admissible evidence.” Gumm v. Mitchell, 775 F.3d 345, 363 (6th Cir.

2014). The Sixth Circuit has noted that inadmissible information “is

not evidence at all” for purposes of Brady and therefore cannot directly

affect the outcome of a trial. Wogenstahl v. Mitchell, 668 F.3d 307, 325

n 3 (6th Cir. 2012) (internal citation and quotation marks omitted).

Thus, because Leander’s police statement was inadmissible hearsay, it

could not have been material under Brady. Thompkins’ claim fails on

this point.

      Thompkins next claims that the prosecutor failed to inform the

defense that Pursey received $12,000 from the victim’s family for

coming forward with his eyewitness account. The Michigan Court of

Appeals noted that, while that fact had not been disclosed prior to trial,



                                     22
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.261   Page 26 of 51




it was disclosed during trial when the prosecution was made aware of it

and Pursey’s credibility was questioned significantly in light of it during

trial. (12/15/14 Trial Tr. at 99–106, 125–29, 135–36, 139–43, 155–59.)

Thus, the information was available to the defense at that point, and

the jury was made well aware of that fact at trial to consider it during

their deliberations. Given that, Thompkins necessarily could not have

suffered any prejudice from the late—not non—disclosure. Thompkins’

claim on this point fails as well.

      Finally, Thompkins contends that the prosecution failed to

disclose evidence that Thompkins was seen ripping down Crime

Stoppers posters. But, again as the Michigan Court of Appeals found,

that evidence was not even exculpatory and thus did not require

disclosure. In fact, that evidence tended to inculpate Thompkins in that

it could reasonably be construed as him trying to prevent people from

talking about or reporting what they saw. This claim fails the Brady

test on its face.

      Accordingly, the state courts’ rejection of these Brady claims on

the merits was objectively reasonable: Thompkins is not entitled to

habeas relief on this claim.



                                     23
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.262   Page 27 of 51




      D.    Harmless error

      A habeas petitioner is not entitled to relief based on State trial-

court error unless he demonstrates that the error “had a substantial

and injurious effect or influence in determining the jury’s verdict.”

Brecht v. Abrahamson, 507 U.S. 619, 622 (1993); Holland v. Rivard, 800

F.3d 224, 243 (6th Cir. 2015). A showing of “substantial and injurious

effect or influence” means “actual prejudice.” Gover v. Perry, 698 F.3d

295, 299 (6th Cir. 2012) (citing Brecht, 507 U.S. at 637). See also Davis

v. Ayala, 135 S. Ct. 2187, 2197–98 (2015). This means that the habeas

court is left in “grave doubt” over a matter so “evenly balanced” that the

court concludes it is in a “virtual equipoise” as to the harmlessness of

the error. Davis, 135 S. Ct. at 2211 (quoting O’Neal v. McAninch, 513

U.S. 432, 435 (1995)).

      Here, the state court addressed whether the alleged constitutional

error was harmless, concluding that it was in fact harmless in finding

that the evidence was immaterial under Brady. Thompkins, 2016 WL

4212142, at *4–5. That determination is subject to AEDPA deference

and Thompkins has not overcome his significant burden under AEDPA.




                                     24
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.263   Page 28 of 51




Davis v. Ayala, 135 S. Ct. 2187, 2198–99 (2015). See also Welch v.

Hepp, 793 F.3d 734, 738–39 (7th Cir. 2015).

      But harmless error also applies even where the state appellate

court did not recognize the error and review the claim for harmlessness.

Fry v. Pliler, 551 U.S. 112, 121–22 (2007). To the extent the Michigan

Court of Appeals did not conduct an explicit harmlessness analysis, any

errors were harmless, nonetheless. Because the alleged errors were not

material, they necessarily could not have been prejudicial.

      Accordingly, Thompkins is not entitled to habeas relief on this

claim.


II.   The Michigan Court of Appeals reasonably rejected Habeas
      Claim II, alleging a violation of the right to present a
      defense, on the merits where the state courts properly
      excluded a witness’s statement as hearsay.

      In his second habeas claim, Thompkins contends that the state

courts deprived him of his right to present a defense in precluding the

admission of Leander’s statement to police that his cousin, Griffin, was

the shooter. But the state courts reasonably rejected this claim on the

merits, holding that Leander’s statement was inadmissible hearsay.

Accordingly, Thompkins is not entitled to habeas relief on this claim.



                                     25
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.264   Page 29 of 51




      A.    The state appellate court’s decision

      The Michigan Court of Appeals rejected this claim on the merits:

      Deseanta next argues that he was deprived of the right to
      present a defense when the trial court refused to allow
      Deseanta to introduce Leander’s statement to police. We
      disagree.

      “This Court ... reviews de novo the constitutional question
      whether a defendant was denied [his] constitutional right to
      present a defense.” People v. Kurr, 253 Mich.App 317, 327;
      654 NW2d 651 (2002). “This Court reviews preserved
      evidentiary issues for an abuse of discretion. A trial court
      abuses its discretion when it chooses an outcome that is
      outside the range of reasonable and principled outcomes.”
      People v. Orr, 275 Mich.App 587, 588–589; 739 NW2d 385
      (2007) (internal footnote omitted).

      “A criminal defendant has a right to present a defense under
      our state and federal constitutions,” which necessarily
      includes evidence that “might influence the determination of
      guilt.” People v. Anstey, 476 Mich. 436, 460; 719 NW2d 579
      (2006). Deseanta argues that his right to present a defense
      was impacted when the trial court prevented him from
      presenting Leander’s statement to police as evidence at trial.
      In Leander’s November 25, 2013 statement, Leander
      implicated his cousin Griffin, indicating that Griffin had an
      argument with the victim, borrowed a gun, and boasted of
      shooting the victim.

      Leander’s statement to police was hearsay. “ ‘Hearsay’ is a
      statement, other than the one made by the defendant while
      testifying at the trial or hearing, offered in evidence to prove
      the truth of the matter asserted.” MRE 801(d). Hearsay is
      not admissible except as provided by the rules of evidence. A
      statement against penal interest is only admissible if the
      declarant is unavailable.5 MRE 804(b)(3) provides:



                                     26
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.265    Page 30 of 51




            A statement which was at the time of its making
            so far contrary to the declarant’s pecuniary or
            proprietary interest, or so far tended to subject
            the declarant to civil or criminal liability, or to
            render invalid a claim by the declarant against
            another, that a reasonable person in the
            declarant’s position would not have made the
            statement unless believing it to be true. A
            statement tending to expose the declarant to
            criminal liability and offered to exculpate the
            accused is not admissible unless corroborating
            circumstances clearly indicate the
            trustworthiness of the statement.

      The trial court correctly concluded that Leander’s statement
      to police did not constitute a statement against his own
      penal interest; instead, Leander asserted that he was merely
      present when some of the discussions took place and
      otherwise vehemently denied any wrongdoing. Leander’s
      statement did not, on its face, facially expose Leander to
      criminal liability.

      In any event, even if Leander’s statement could be construed
      as against his penal interest, because the statement was
      offered to exculpate Deseanta from criminal liability, an
      additional hurdle had to be cleared. As the proponent of the
      evidence, Deseanta had to show that corroborating
      circumstances clearly indicated the trustworthiness of
      Leander’s statement. MRE 804(b)(3). In People v. Poole, 444
      Mich. 151, 163; 506 NW2d 505 (1993), overruled in part
      by People v. Taylor, 482 Mich. 368, 378; 759 NW2d 361
      (2008), the Supreme Court discussed “[t]he indicia of
      reliability necessary to establish that a hearsay statement
      has particularized guarantees of trustworthiness” and
      concluded:

            In evaluating whether a statement against penal
            interest that inculpates a person in addition to
            the declarant bears sufficient indicia of reliability


                                     27
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.266   Page 31 of 51




            to allow it to be admitted as substantive evidence
            against the other person, courts must evaluate
            the circumstances surrounding the making of the
            statement as well as its content.

            The presence of the following factors would favor
            admission of such a statement: whether the
            statement was (1) voluntarily given, (2) made
            contemporaneously with the events referenced,
            (3) made to family, friends, colleagues, or
            confederates—that is, to someone to whom the
            declarant would likely speak the truth, and (4)
            uttered spontaneously at the initiation of the
            declarant and without prompting or inquiry by
            the listener.

            On the other hand, the presence of the following
            factors would favor a finding of inadmissibility:
            whether the statement (1) was made to law
            enforcement officers or at the prompting or
            inquiry of the listener, (2) minimizes the role or
            responsibility of the declarant or shifts blame to
            the accomplice, (3) was made to avenge the
            declarant or to curry favor, and (4) whether the
            declarant had a motive to lie or distort the truth.
            [Id. at 165.]

      Granted, and as discussed in further detail below, Poole was
      subsequently partially overruled in Taylor to the extent
      Poole found that the Confrontation Clause had any
      application to nontestimonial statements. And Leander’s
      statement was not being used as substantive evidence
      against another person. But the factors Poole discusses when
      looking to whether a statement has sufficient indicia of
      trustworthiness is still helpful. Here, Leander’s statement
      was made to law enforcement during an interrogation at
      which time Leander minimized his role and shifted blame to
      Griffin. Leander had a strong motivation to lie or distort the
      truth and his statement was primarily self-serving. Under


                                     28
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.267   Page 32 of 51




      those circumstances, it cannot be said that Leander’s
      statement to police had sufficient corroborating
      circumstances indicating the trustworthiness of his
      statement. The trial court, therefore, did not abuse its
      discretion in refusing to permit Deseanta to present the
      statement to the jury.

      Although the trial court refused to permit Deseanta to
      present Leander’s statement to the jury, Deseanta was not
      denied his right to present a defense and, in fact, placed
      blame for the shooting squarely on Leander and Griffin. At
      trial, Beamon testified that Leander and Griffin admitted to
      shooting “Slim” for being a snitch, with Leander firing the
      first shot and Griffin “finishing him off.” Beamon gave Mott
      a statement on February 19, 2014, identifying both Leander
      and Deseanta, but adding that Deseanta “didn’t have s* * *
      to do with this.” Additionally, in his statement to police, Lee
      blamed the shooting on Griffin. Deseanta was able to present
      the jury with his theory that he was mistaken for Griffin
      based on their similar street names. Defendant was not
      denied his right to present a defense.

Thompkins, 2016 WL 4212142, at *5–7.

      B.    Clearly established federal law regarding the right to
            present a defense

      “Whether rooted directly in the Due Process Clause of the

Fourteenth Amendment . . . or in the Compulsory Process or

Confrontation clauses of the Sixth Amendment . . . the Constitution

guarantees criminal defendants a meaningful opportunity to present a

complete defense.” Crane v. Kentucky, 476 U.S. 683, 690 (1986)

(internal citations and quotation marks omitted). Accordingly, “[j]ust as



                                     29
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.268   Page 33 of 51




a State may not apply an arbitrary rule of competence to exclude a

material defense witness from taking the stand, it also may not apply a

rule of evidence that permits a witness to take the stand, but arbitrarily

excludes material portions of his testimony.” Rock v. Arkansas, 483

U.S. 44, 55 (1987).

      But the right to present a defense is not unfettered—it may bow to

state rules of evidence and procedure. United States v. Scheffer, 523

U.S. 303, 308 (1998); Taylor v. Illinois, 484 U.S. 400, 410 (1988)

(holding that evidence that is incompetent, privileged, or otherwise

excluded by the rules of evidence may be constitutionally precluded).

For example, “well-established rules of evidence permit trial judges to

exclude evidence if its probative value is outweighed by certain other

factors such as unfair prejudice, confusion of the issues, or potential to

mislead the jury.” Holmes v. South Carolina, 547 U.S. 319, 326 (2006).

“[T]he proposition that the Due Process Clause guarantees the right to

introduce all relevant evidence is simply indefensible.” Montana v.

Egelhoff, 518 U.S. 37, 42 (1996).

      Further, “[d]ue process does not require that a defendant be

permitted to present any defense he chooses,” and “states are allowed to



                                     30
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.269   Page 34 of 51




define the elements of, and defenses to, state crimes.” Lakin v. Stine,

80 Fed. App’x 368, 373 (6th Cir. 2003) (citing Apprendi v. New Jersey,

530 U.S. 466, 484-87 (2000) & McMillan v. Pennsylvania, 477 U.S. 79,

84-86 (1986)). A state’s determination of defenses is not subject to

federal habeas review; a federal court may not “reexamine state-court

determinations of state-law questions.” Estelle v. McGuire, 502 U.S. 62,

67-68 (1991).

      In addition, a right-to-present-a-defense claim is subject to

harmless error analysis. Fleming v. Metrish, 556 F.3d 520, 536 (6th

Cir. 2009), cert. denied, 130 S. Ct. 103 (2009). Because a state trial

court possesses considerable discretion in limiting the extent of cross-

examination, “the inquiry for the reviewing court is ‘whether the jury

had enough information, despite the limits placed on otherwise

permitted cross-examination, to assess the defense theory.’” Stewart v.

Wolfenbarger, 468 F.3d 338, 347 (6th Cir. 2006) (quoting Dorsey v.

Parke, 872 F.2d 163, 167 (6th Cir. 1989)).

      On habeas review, a federal court does not “determine whether

the exclusion of the evidence by the trial judge was correct or incorrect

under state law, but rather whether such exclusion rendered



                                     31
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.270   Page 35 of 51




petitioner’s trial so fundamentally unfair as to constitute a denial of

federal constitutional rights.” Lewis v. Wilkinson, 307 F.3d 413, 420

(6th Cir. 2002) (quoting Logan v. Marshall, 680 F.2d 1121, 1123 (6th

Cir. 1982)).


      C.    Analysis

      Here, Thompkins contends that the state courts erred in excluding

Leander’s statement to police. Not so.

      First, to the extent Thompkins challenges the evidentiary ruling

under Michigan Rule of Evidence 804(b)(3), that claim is not cognizable

on federal habeas review. See Estelle v. McGuire, 502 U.S. 62, 67–68

(1991). Thus, that aspect of Thompkins’ claim cannot entitle him to

federal habeas relief.

      An evidentiary error must violate due process to merit habeas

relief. Cowans v. Bagley, 639 F.3d 241, 248 (6th Cir. 2011). “A state

evidentiary ruling . . . rises to the level of a due process violation only if

admitting the evidence ‘so infused the trial with unfairness as to deny

[the defendant] due process of law.’” Cowans, 639 F.3d at 248 (quoting

Estelle, 502 U.S. at 62). “Generally, state-court evidentiary rulings

cannot rise to the level of due process violations unless they ‘offend[]


                                      32
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.271   Page 36 of 51




some principle of justice so rooted in the traditions and conscience of

our people as to be ranked as fundamental.’” Seymour v. Walker, 224

F.3d 542, 552 (6th Cir. 2000) (quoting Montana v. Egelhoff, 518 U.S. 37,

43 (1996)). In addition, such claims are subject to harmless-error

analysis. Coley v. Bagley, 706 F.3d 741, 753 (6th Cir. 2013). Here,

Thompkins’ related due-process claim under the right to present a

defense fails.

      A petitioner’s right to present a defense does not grant the

petitioner immunity from complying with state rules of evidence and

procedure. See Scheffer, 523 U.S. at 308. While those rules may not be

applied mechanistically to prevent a defendant from presenting

evidence fundamental to his defense, the Supreme Court’s cases “do not

stand for the proposition that a petitioner’s due process rights are

violated any time a state court excludes evidence that the petitioner

believes is the centerpiece of his defense.” Alley v. Bell, 307 F.3d 380,

394 (6th Cir. 2002). Rather, the cases “stand for the more limited

proposition that a defendant’s due process rights are violated when a

state court excludes important evidence on the basis of an arbitrary,

mechanistic, or per se rule, or one that is disproportionate to the



                                     33
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.272   Page 37 of 51




purposes it is designed to serve.” Id. Importantly, “[o]nly rarely” has

the Supreme Court “held that the right to present a complete defense

was violated by the exclusion of defense evidence under a state rule of

evidence.” Nevada v. Jackson, 569 U.S. 505, 509 (2013) (per curiam).

      Here, the state courts properly excluded the evidence as hearsay,

finding that the statement did not meet the exception under Mich. R.

Evid. 804(b)(3), and therefore did not violate Thompkins’ right to

present a defense. This Court is bound by the state courts’ construction

of state law. Missouri v. Hunter, 459 U.S. 359, 368 (1983). The state

courts thoroughly outlined why the statement did not meet the

exception, including that the statement was not against Leander’s penal

interest, it was offered to exculpate Thompkins, and the statement

lacked the requisite corroborating circumstances indicating its

trustworthiness. Thompkins, 2016 WL 4212142, at *6. Thus, the

courts’ ruling did not deprive Thompkins of his right to present a

defense. See Bell v. Woods, No. 10-13467, 2014 WL 11206412, at *17

(E.D. Mich. Apr. 15, 2014) (report and recommendation concluding that

the state trial court “did not apply Rule 804(b)(3) arbitrarily or

mechanistically,” but rather “the court gave full consideration to the



                                     34
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.273   Page 38 of 51




factors . . . and gave detailed reasons for finding that those statements

were not admissible under Rule 804(b)(3).”), adopted by the district

court, Bell v. Bergh, 2016 WL 1223349, at *5 (E.D. Mich. Mar. 29, 2016).

      Thus, the state courts’ rejection of this claim was objectively

reasonable: Thompkins is not entitled to habeas relief on this claim.


      D.    Harmless error

      A habeas petitioner is not entitled to relief based on State trial

court error unless he demonstrates that the error “had a substantial

and injurious effect or influence in determining the jury’s verdict,”

Brecht, 507 U.S. at 622; Holland v. Rivard, 800 F.3d 224, 243 (6th Cir.

2015). A showing of “substantial and injurious effect or influence”

means “actual prejudice.” Gover v. Perry, 698 F.3d 295, 299 (6th Cir.

2012) (citing Brecht, 507 U.S. at 637). This means that the habeas

court is left in “grave doubt” over a matter so “evenly balanced” that the

court concludes it is in a “virtual equipoise” as to the harmlessness of

the error. Davis v. Ayala, 135 S. Ct. 2187, 2211 (2015) (quoting O’Neal

v. McAninch, 513 U.S. 432, 435 (1995)).

      Here, the state court addressed whether the alleged constitutional

error was harmless, concluding that it was in fact harmless because


                                     35
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.274   Page 39 of 51




Thompkins was able to present his defense even without Leander’s

statement, namely that Leander and Griffin committed the murder, not

Thompkins. Thompkins, 2016 WL 4212142, at *7. Indeed, the jury

heard Beamon’s statement to police that Thompkins “didn’t have s*** to

do with this.” Id. That determination is subject to AEDPA deference

and Thompkins has not shown that determination to be contrary to or

an unreasonable application of any clearly established federal law.

Davis, 135 S. Ct. at 2198–99. See also Welch v. Hepp, 793 F.3d 734,

738–39 (7th Cir. 2015).

      Thus, Thompkins is not entitled to habeas relief on this claim.


III. The Michigan Court of Appeals reasonably rejected Habeas
     Claim III, alleging a Confrontation Clause violation, on the
     merits where the witness’s statement was not testimonial.

      Thompkins argues in his final claim that the admission of

Leander’s statement to Ruff violated his rights under the Confrontation

Clause pursuant to Bruton v. United States, 391 U.S. 123 (1968). But

that is not the case, as the Michigan Court of Appeals reasonably

determined. Because Leander’s statement was not testimonial, it did

not implicate—let alone violate—the Confrontation Clause. Thus,

Thompkins is not entitled to habeas relief on this claim.


                                     36
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.275   Page 40 of 51




      A.    The state appellate court’s decision

      The Michigan Court of Appeals rejected this claim on the merits:

      Deseanta next argues that the trial court erred in admitting
      evidence of Leander’s statement to Ruff because Leander’s
      statement not only implicated himself, but also implicated
      Deseanta, who was allegedly with Leander at the time the
      statement was made. Deseanta’s right to confrontation were
      violated because he was unable to cross-examine Leander, as
      set forth in Bruton v. United States, 391 U.S. 123, 127–128;
      88 S Ct 1620; 20 L.Ed.2d 476 (1968). We disagree.

      “Constitutional questions, such as those concerning the right
      to confront witnesses at trial, are reviewed de novo.” People
      v. Pipes, 475 Mich. 267, 274; 715 NW2d 290 (2006).

      A defendant’s Sixth Amendment right to confront the
      witnesses against him is violated if the trial court allows the
      admission of a non-testifying codefendant’s confession
      implicating the defendant at a joint trial. Bruton, 391 U.S. at
      127–128; Pipes, 475 Mich. at 269. Additionally, out-of-court
      testimonial statements by nontestifying witnesses are not
      admissible under the Confrontation Clause unless the
      witness is unavailable and the defendant had an opportunity
      to cross-examine the witness. Crawford v. Washington, 541
      U.S. 36, 51–52; 124 S Ct 1354; 156 L.Ed.2d 177 (2004);
      People v. Nunley, 491 Mich. 686, 698; 821 NW2d 642 (2012).

      However, Crawford has no application in this case because
      Leander’s statement was non-testimonial in nature. “[T]he
      right of confrontation is concerned with a specific type of out-
      of-court statement, i.e., the statements of ‘witnesses,’ those
      people who bear testimony against a defendant.” People v.
      Fackelman, 489 Mich. 515, 528; 802 NW2d 552 (2011). Our
      United States Supreme Court has explained:

            The text of the Confrontation Clause ... applies to
            “witnesses” against the accused—in other words,


                                     37
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.276   Page 41 of 51




            those who “bear testimony.” 2 N. Webster, An
            American Dictionary of the English Language
            (1828). “Testimony,” in turn, is typically “[a]
            solemn declaration or affirmation made for the
            purpose of establishing or proving some
            fact.” Ibid. An accuser who makes a formal
            statement to government officers bears testimony
            in a sense that a person who makes a casual
            remark to an acquaintance does not. The
            constitutional text, like the history underlying
            the common-law right of confrontation, thus
            reflects an especially acute concern with a specific
            type of out-of-court statement. [Crawford, 541
            U.S. at 51.]6

      Nor does Bruton have any application to this case because,
      not only was Leander’s statement non-testimonial, but
      Leander did not specifically implicate Deseanta or Lee or
      attempt to shift the blame for the shooting onto his
      codefendants. When nontestimonial hearsay is at issue, the
      states are afforded the opportunity to create their own rules
      of admissibility. Crawford, 541 U.S. at 68. Thus, the relevant
      inquiry is whether Leander’s statement to Ruff qualifies
      under the rules of evidence. The trial court found Leander’s
      statement admissible both as an excited utterance and as a
      statement against penal interest.

Thompkins, 2016 WL 4212142, at *7–8.

      B.    Clearly established federal law regarding
            confrontation

      “[I]n all criminal prosecutions, the accused shall enjoy the right . .

. to be confronted with the witnesses against him.” U.S. Const. amend.

VI. “[T]his provision bars ‘admission of testimonial statements of a

witness who did not appear at trial unless he was unavailable to testify,

                                     38
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.277   Page 42 of 51




and the defendant had had a prior opportunity for cross-examination.’”

Davis v. Washington, 547 U.S. 813, 821 (2006) (quoting Crawford v.

Washington, 541 U.S. 36, 53–54 (2004)). A statement is testimonial if it

was made under circumstances which would lead an objective witness

reasonably to believe that the statement would be available for use at a

later trial. Crawford, 541 U.S. at 52.

      With respect to joint trials, Bruton v. United States, 391 U.S. 123

(1968), “held that a defendant is deprived of his Sixth Amendment right

of confrontation when the facially incriminating confession of a

nontestifying codefendant is introduced at their joint trial, even if the

jury is instructed to consider the confession only against the

codefendant.” Richardson v. Marsh, 481 U.S. 200, 207 (1987).

      But “[b]ecause it is premised on the Confrontation Clause, the

Bruton rule, like the Confrontation Clause itself, does not apply to

nontestimonial statements.” United States v. Johnson, 581 F.3d 320,

326 (6th Cir. 2009). Confessions typically fall under the Confrontation

Clause because they are given to police officers during custodial

interviews, which are testimonial. Crawford, 541 U.S. at 52.




                                     39
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.278     Page 43 of 51




      C.    Analysis

      Here, the Michigan Court of Appeals rightly held that the

Confrontation Clause was not even implicated because the statement at

issue was not testimonial. Typically, Bruton claims regard police

interviews with the co-defendants wherein the co-defendant implicates

the defendant in the crime of which both are charged. “Statements

taken by police officers in the course of interrogations are . . .

testimonial under even a narrow standard.” Crawford, 541 U.S. at 52.

      But that was not the case here. Thompkins contests the

admission of Leander’s statement to Ruff that he “got that n*****” after

disappearing with Thompkins for a period of time. But that statement

was not testimonial under Crawford. It was not made in anticipation of

litigation; indeed, the statement was from one friend to another before

the police were ever involved in the case. Accordingly, the statement

was not testimonial and therefore did not implicate, let alone violate,

the Confrontation Clause. See Irvin v. Winn, No. 17-1082, 2017 WL

7048968, at *1 (6th Cir. Sept. 6, 2017) (“Because Irvin has failed to

show that the [text] messages were testimonial in nature, reasonable




                                     40
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.279   Page 44 of 51




jurists would not debate the district court’s denial of relief on this claim

[under the Confrontation Clause].”).

      Consequently, Thompkins is not entitled to habeas relief on this

claim.


      D.    Harmless error

      In any event, any error in the admission of Leander’s statement

was harmless because it did not facially incriminate Thompkins in the

murder. Brecht, 507 U.S. at 622; Richardson, 481 U.S. at 207. Rather,

Leander implicated only himself; he said, “I got that n*****,” without

any mention of Thompkins’ involvement. (12/15/14 Trial Tr. at 185.) As

far as Ruff knew, Thompkins was in the liquor store before he returned

to the car. (Id. at 182.)

      Thus, Thompkins is not entitled to habeas relief on this claim.




                                     41
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.280   Page 45 of 51




                              CONCLUSION

      The state courts’ rejection of Thompkins’ claims did not result in

decisions that were contrary to federal law, unreasonable applications

of federal law, or unreasonable determinations of the facts. Thompkins

was “entitled to a fair trial but not a perfect one.” Delaware v. Van

Arsdall, 475 U.S. 673, 681 (1986); see also United States v. Hasting, 461

U.S. 499, 508–09 (1983) (“[T]here can be no such thing as an error-free,

perfect trial” and the Constitution “does not guarantee such a trial.”)

The state-court decisions in this case were not “so lacking in

justification” that they resulted in “an error well understood and

comprehended in existing law beyond any possibility for fairminded

disagreement.” Richter, 562 U.S. at 103. The formidable threshold for

granting habeas relief has not been met because fairminded jurists

could disagree on the correctness of the state court’s decision.

Yarborough, 541 U.S. at 664. Consequently, habeas relief should be

denied.

      Additionally, the State opposes any requests for bond, oral

argument, or any other relief, including a certificate of appealability.

And the State asserts that Thompkins is not entitled to habeas relief



                                     42
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.281   Page 46 of 51




because he has not established that the alleged errors had a substantial

and injurious effect on the verdict in this matter. See Brecht, 507 U.S.

at 622.

      The State also contends that Thompkins has not demonstrated

entitlement to discovery. Unlike typical civil litigants, “[h]abeas

petitioners have no right to automatic discovery.” Johnson v. Mitchell,

585 F.3d 923, 934 (6th Cir. 2009) (quoting Stanford v. Parker, 266 F.3d

442, 460 (6th Cir. 2001)). Rule 6(a) permits district courts to authorize

discovery in habeas corpus proceedings under the Federal Rules of Civil

Procedure only “for good cause.” R. Governing 2254 Cases in the U.S.

Dist. Cts. 6(a). “Rule 6 embodies the principle that a court must provide

discovery in a habeas proceeding only ‘where specific allegations before

the court show reason to believe that the petitioner may, if the facts are

fully developed, be able to demonstrate that he is . . . entitled to relief.’ “

Williams v. Bagley, 380 F.3d 932, 974 (6th Cir. 2004) (quoting Bracy v.

Gramley, 520 U.S. 899, 908–09 (1997)). “Rule 6 does not ‘sanction

fishing expeditions based on a petitioner’s conclusory allegations.’ “

Williams, 380 F.3d at 974 (quoting Rector v. Johnson, 120 F.3d 551, 562

(5th Cir. 1997)); Habeas Rule 6(a). “Conclusory allegations are not



                                      43
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.282   Page 47 of 51




enough to warrant discovery under Rule 6; the petitioner must set forth

specific allegations of fact.” Williams, 380 F.3d at 974 (internal

quotation marks and citation omitted). Thompkins has not met this

burden.

      If this Court denies the petition, the State asserts that Thompkins

is also not entitled to a certificate of appealability (COA) so as to

proceed further. In order to obtain a COA, a petitioner must make “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). To demonstrate this denial, the petitioner is required to

show that reasonable jurists could debate whether, or agree that, the

petition should have been resolved in a different manner, or that the

issues presented were adequate to deserve encouragement to proceed

further. Slack v. McDaniel, 529 U.S. 473, 483–84 (2000); see also

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (“Under the controlling

standard, a petitioner must ‘sho[w] that reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further.”) (citations

omitted).



                                     44
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.283   Page 48 of 51




      When a district court rejects a habeas petitioner’s constitutional

claims on the merits, the petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional

claims to be debatable or wrong. Slack, 529 U.S. at 483–84, see also

Dufresne v. Palmer, 876 F.3d 248, 254 (6th Cir. 2017) (“To meet Slack’s

standard, it is not enough for a petitioner to allege claims that are

arguably constitutional; those claims must also be arguably valid or

meritorious.”)

      Likewise, when a district court denies a habeas petition on

procedural grounds without reaching the petitioner’s underlying

constitutional claims, a COA should issue, and an appeal of the district

court’s order may be taken, if the petitioner shows that jurists of reason

would find it debatable whether the petitioner states a valid claim of

the denial of a constitutional right, and that jurists of reason would find

it debatable whether the district court was correct in its procedural

ruling. Slack, 529 U.S. at 484.

      When a plain procedural bar is present, and the district court is

correct to invoke it to dispose of the case, a reasonable jurist could not

conclude either that the district court erred in dismissing the petition or



                                     45
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.284   Page 49 of 51




that the petition should be allowed to proceed further. In such a

circumstance, no appeal would be warranted. Id., see also Dufresne, 876

F.3d at 254.

      “At the end of the day, ‘the gate keeping functions of certificates of

appealability [is to] separate the constitutional claims that merit the

close attention of . . . this court from those claims that have little or no

viability.’ ” Dufresne, 876 F.3d at 254 (quoting Porterfield v. Bell, 258

F.3d 484, 487 (6th Cir. 2001)). Here, this Court should deny Thompkins

a COA on all his claims. The claims simply “have little or no viability.”




                                     46
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18         PageID.285   Page 50 of 51




                                           RELIEF

        For the reasons stated above, this Court should deny the petition.

The Court should also deny Thompkins any requested discovery,

evidentiary hearings, bond, oral argument, and any other relief he

seeks in this action, including a certificate of appealability.

                                                  Respectfully submitted,

                                                  Bill Schuette
                                                  Attorney General

                                                  s/Scott R. Shimkus

                                                  Assistant Attorney General
                                                  Criminal Appellate Division
                                                  P.O. Box 30217
                                                  Lansing, MI 48909
                                                  (517) 373-4875
                                                  shimkuss@michigan.gov
                                                  P77546

Dated: December 11, 2018
2018-0222292-A/Thompkins.Deseanta/Answer




                                             47
Case 2:18-cv-11775-PDB-SDD ECF No. 7 filed 12/11/18   PageID.286   Page 51 of 51




                      CERTIFICATE OF SERVICE

      I hereby certify that on December 11, 2018, I electronically filed

the foregoing papers with the Clerk of the Court using the ECF system

which will send notification of such filing to the following:

      HONORABLE PAUL D. BORMAN
      MAGISTRATE STEPHANIE DAWKINS DAVIS

and I hereby certify that Kari Edgecomb has mailed by United States

Postal Service the papers to the following non-ECF participant:

      DESEANTA RODERICK THOMPKINS, #500757
      BELLAMY CREEK CORRECTIONAL FACIILTY
      1727 WEST BLUEWATER HIGHWAY
      IONIA, MI 48846

                                          Respectfully submitted,

                                          Bill Schuette
                                          Attorney General

                                          s/Scott R. Shimkus

                                          Assistant Attorney General
                                          Criminal Appellate Division
                                          P.O. Box 30217
                                          Lansing, MI 48909
                                          (517) 373-4875
                                          shimkuss@michigan.gov
                                          P77546




                                     48
